PER CURIAM.
Order amended so as to read: “Order appealed from reversed, solely upon the ground that the evidence in the case was not sufficient to take the case to the jury upon the question of the absence of contributory negligence, and the question of the negligence of the defendant having caused the injury. We have examined all the facts in the case, and find no error therein; assuming_ that they we're sufficient to authorize a submission to the jury upon the two issues above specified.” All concur, except McLENNAN, J., who dissents upon the ground that the order which we are asked to amend, correctly discloses the grounds' upon which the case was decided. See 62 N. Y. Supp. 1131.